Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 17-36 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects with traverse Group I, claims 17-20, drawn to a method; and the election of Species without traverse as follows: 
Species (A): wherein each patch of the array is 500 nm or smaller (claim 23); 
Species (B): wherein the immobilization site comprises an array pattern (claim 30); and
Species (C): wherein the substrate comprises a low auto-fluorescence material (claim 31), in the reply filed on November 16, 2022 is acknowledged.  

Response to Traversal 
The traversal is on the grounds that: (a) regarding Groups I-VI, the Examiner does not include any specific description of the unique technical feature in each group or any explanation of why each group lacks unity with each other group as required by MPEP 1893.03(d) (Applicant Remarks, pg. 6, third full paragraph); (b) Groups II and III depend from and include all features of independent claim 17; however the office action is silent regarding why the coating, developing, selectively coating, removing and contacting steps in claim 17 do not constitute a special technical feature (Applicant Remarks, pg. 6, last partial paragraph; and pg. 7, first partial paragraph); and (c) similarly Group V and Group VI depend from Group IV (claim 27), and the office action is silent regarding why the plurality of nucleic acid immobilization site, dendrimer and tie agent elements recited in claim 27 do not constitute a special technical feature (Applicant Remarks, pg. 8, first full paragraph).
Regarding (a) Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertion that the Examiner does not include any specific description of the unique technical feature in each group or any explanation of why each group lacks unity with each other group as required by MPEP 1893.03(d), is not found persuasive. The Examiner has indicated that Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ushiku et al. as discussed in the Restriction/Election Requirement mailed September 8, 2022. There is no other shared feature between each of Groups I-VI and, thus, no other feature can qualify as a special technical feature. For example, Group I recites a “coating”, and an “adhesion promoter”; however, none of Groups II-VI recite a “coating”, or an “adhesion promoter”. The Examiner invites Applicant to point to a special technical feature shared between each of Groups I-VI. Thus, restriction is proper.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments. Applicant’s assertion that Groups II and III depend from and include all features of independent claim 17; however the office action is silent regarding why the coating, developing, selectively coating, removing and contacting steps in claim 17 do not constitute a special technical feature, is not found persuasive. As an initial matter, the Examiner notes that Groups II and III do not depend from Group I (claim 17). Group I is directed to a method. Group II recites (in part): “The method of claim 17 comprising immobilizing a plurality of DNA nanoballs on a corresponding array”; while Group II recites (in part): “The method of claim 17, comprising removing the substrate from a separate support”, such that Groups II and III comprise different steps than the steps of the method as recited in Group I. Thus, Group II recites claim 17 (e.g., a method) comprising immobilizing a plurality of DNA nanoballs. Regarding the special technical feature, Applicant has failed to show that one or more features of shared by Groups II and III are also shared by Groups I and IV-VI. Thus, the restriction is proper.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments. Applicant’s assertion that similarly Group V and Group VI depend from Group IV (claim 27), and the office action is silent regarding why the plurality of nucleic acid immobilization site, dendrimer and tie agent elements recited in claim 27 do not constitute a special technical feature, is not found persuasive. Group IV recites an article comprising a substrate, and a plurality of immobilization sites. The Examiner notes that Group VI does not depend from Group V for similar reasons as discussed supra. Group V recites (in part): “The article of claim 27, wherein the article comprises a flow cell”; while Group VI recites: “A method of using the article of claim 27, comprising contacting the article with a source of nucleic acid”. Applicant has failed to point to any other features of Groups IV-VI that are shared between all of Groups I-VI. Thus, the restriction is proper.

Claims 21-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2022.

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 17-20 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 26, 2020; and November 11, 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on October 26, 2020 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Reference 1: JP2004041190 of IDS filed on October 26, 2020 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed April 28, 2020 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US2018/058195, filed October 30, 2018; which claims the benefit of US 
Provisional Patent 62/578,798, filed October 30, 2017.

Claim Objection/Rejections
	Claim Interpretation: the term “tie agent” in claim 17 is interpreted to refer to any structure, compound, moiety, molecule, linker, coating, solvent, etc. in contact with the substrate.
	The term “adhesion promoter” in claim 17 is interpreted to refer to anything that is capable of promoting adhesion between objects, surfaces, features and/or components (e.g., any structure, adhesive, compound, moiety, molecule, tie agent, gas, linker, weight, coating, solvent, light, heat, etc.).

Specification Objection
The disclosure is objected to because of the following informalities: the as-filed Specification, filed 
April 28, 2020 recites terms such as: “ALEXA 555”; “Alexa Fluor® 555 NHS Ester”; “Willow® glass”; “SPR 955-0.9”; “ASML 5500 DUV; GCA 200 i-line”; “GCA200”; “Eagle XG® glass”; “JSR AR1682J”; “MEGAPOSITTM”; and “SPRTM3000” (See; for example, paragraphs [0053]; [0064]; [0069]; and [0077]), wherein trademark or trade name is used to identify a source of goods, and not the goods themselves. It is noted that a trademark or trade name in a patent application may be used to identify an article or product, service, or organization if:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (a) its meaning is established by an accompanying definition in the specification which is sufficiently descriptive, enabling, precise and definite such that a claim including the mark or trade name complies with the requirements of 35 U.S.C. 112, or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) its meaning is well-known to one skilled in the relevant art and is satisfactorily defined in the literature. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See, e.g., United States Gypsum Co. v. National Gypsum Co., 74 F3d 1209, ____ n.6, 37 USPQ2d 1388, 1392 n. 6 (Fed. Cir. 1996).
Appropriate correction is required.

Drawing Objection
(1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 2 includes characters: (i) Q=0; Q=1; Q=2; Q=3; Q=4; and Q=5; and (ii) round circles connected to the core. However, these characters are not identified in the as-filed Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


(2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
Figure 1, the as-filed Specification indicates that the drawing illustrates “resulting article (32)”; and “ethanol rinse and drying (135)” (See; as-filed Specification, paragraph [0042]); however, no “resulting article (32)”; and “ethanol rinse and drying (135)” is represented in instant Figure 1. 
Figure 2, the as-filed Specification indicates that the drawing illustrates “patterned GLYMO surface” (See; as-filed Specification, paragraph [0043]); however, no “patterned GLYMO surface” is represented in instant Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 17 and 19 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Rothberg et al. (US Patent No. 11448613, issued September 20, 2022; effective filing date March 12, 2013) as evidenced by Benters et al. (Nucleic Acids Research, 2002, 30(2), 1-7).
Regarding claims 17 and 19, Rothberg et al. teach that each sensor comprises a chemically-sensitive field effect transistor (chemFET) having a chemically-sensitive passivation layer of silicon nitride and/or silicon oxynitride deposited via plasma enhanced chemical vapor deposition (PECVD), such that the method comprises depositing at least one additional passivation material on the chemically-sensitive passivation layer so as to reduce a porosity and/or increase a density of the passivation layer, wherein a passivation layer having a thickness on the order of approximately 1.0 to 1.5 μm can be formed by an initial deposition of a thin layer of silicon oxynitride (interpreting at least one passivation layer as a tie agent coating deposited by chemical vapor deposition, claim 17) (paragraphs [0134]; and [0350]). Rothberg et al. teach the topmost metal layer 304 of the ISFETs floating gate structure 170 shown in Figure 11A may be capped with a dielectric prior to plasma etching to mitigate trapped charge, wherein charge accumulated on the floating gate structure may in some cases be coupled from the plasma being used for metal etching, such that typically, a photoresist is applied over the metal to be etched and then patterned based on the desired geometry for the underlying metal; and that a capping dielectric layer (e.g., an oxide) can be deposited over the metal to be etched, prior to the application of the photoresist, to provide an additional barrier on the metal surface against charge from the plasma etching process, and the capping dielectric layer can remain behind and form a portion of the passivation layer 172 (interpreted as a photoresist; interpreting the oxide as an adhesion promoter; and etching a patterned substrate, claim 17) (paragraph [0383]; and Figure 11A). Rothberg et al. teach that once the photoresist layer is in place, the individual wells (typically mapped to have either one or four ISFET sensors per well) can be generated by placing a mask (e.g., of chromium) over the resist-coated die and exposing the resist to cross-linking (typically UV) radiation, such that all resist exposed to the radiation (i.e., where the mask does not block the radiation) becomes cross-linked and as a result will form a permanent plastic layer bonded to the surface of the chip (die) (interpreting the plastic layer as an adhesion promoter); and unreacted resist (i.e., resist in areas which are not exposed, due to the mask blocking the light from reaching the resist and preventing cross-linking) is removed by washing the chip in a suitable solvent (i.e., developer) such as propyleneglycolmethyl-ethylacetate (PGMEA) or other appropriate solvent (interpreting as a photoresist; exposed to light to form a pattern with an etchant; interpreting the plastic as an adhesion promoter; coated etched patterned substrate; removing the photoresist; selectively etching; and developing the photoresist, claim 17) (paragraph [0479]). Rothberg et al. teach that a thin resist layer 3328 is spun on and soft baked, step 3330, the thin layer of resist being suitable for fine feature definition, wherein the resist layer 3328 is then patterned, exposed and developed, and the BARC in the exposed regions 3329, not protected any longer by the resist 3328, is removed, Step 3332, wherein this opens up regions 3329 down to the uncured IV8021 layer, such that the BARC layer can now act like a conformal contact mask; and blanket exposure with a flooding exposure tool, Step 3334, crosslinks the exposed IV8021, which is now shown as distinct from the uncured IV8021 at 3322; such that the one or more developer steps 3338 are then performed, removing everything but the cross-linked IV8021 in regions 3336. Regions 3336 now constitute the walls of the microwells (interpleaded as an adhesion promoter; selectively coating; and forming a patterned nucleic acid immobilization surface, claim 17) (paragraph 0493]). Rothberg et al. teach that the solid support is coated with a polymer such as polyethylene glycol (PEG) which does not comprise functional groups that interact with the primer and its functional groups, except as provided below for initially attaching primer, wherein PEG linkers of varying lengths can be used so that primers can be attached at varying distances from the solid support surface, thereby decreasing the amount of steric hindrance that may otherwise exist between primers and the complexes they ultimately form (e.g., primer/template hybrids), such that the solid supports can be coated one or more times with a mixture of 2, 3, 4, or more PEG linkers of differing lengths, wherein the end result is an increased distance between ends of PEG linkers attached to the solid support; and attachment of primers to the PEG linkers can be accomplished using any reactive groups known in the art (interpreting PE as adhesion promoter coating; and selectively coating, claim 17) (paragraph [0609]). Rothberg et al. teach that higher order dendrimers to bind primer, wherein dendrimers include the PAMAM dendrimers, an example of which is CAS No. 163442-69-1 which has 256 amine groups, and wherein dendrimers are commercially available from sources such as Sigma-Aldrich and Dendritic Nanotechnologies Inc. (interpreted as contacting the tie agent coated etched surface with dendrimers; and PAMAM, claims 17 and 19) (paragraph [0611]), wherein it is known that PAMAM starburst dendrimers are suitable mediator moieties for the immobilization of DNA, wherein DNA microarrays are prepared by means of PAMAM surfaces, which show significantly increased signal intensity as evidenced by Benters et al. (Abstract; and pg. 6, col 2, Conclusions).
Rothberg et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Patent No. 10254645, issued April 9, 2019; effective filing date February 27, 2017) in view of Kalyankar (US Patent Application Publication No. 20120225215, published September 6, 2012) as evidenced by Benters et al. (Nucleic Acids Research, 2002, 30(2), 1-7).
Regarding claims 17 (in part), 18 and 20, Yoshida et al. teach a photosensitive resin composition having excellent chemical resistance, light resistance, and solubility in a solvent; as well as, a method for producing a cured film, a cured film, a liquid crystal display device, an organic electroluminescent display device, and a touch panel (col 2, lines 2-7). Yoshida et al. teach an adhesion layer, wherein the photosensitive resin composition according to the first embodiment of the present invention can contain an adhesion enhancer, such that the adhesion enhancer is an alkoxy silane compound comprising a compound for improving adhesiveness between inorganic substances, for example, silicon compounds such as silicon, silicon oxide, and silicon nitride, metals such as gold, copper, molybdenum, titanium, and aluminum, which becomes a substrate, and an insulating film; and that specific examples of the adhesion enhancers include -glycid-oxypropyl trialkoxysilane such as -aminopropyl trimethoxysilane, -aminopropyl triethoxysilane, 3-glycid-oxypropyl trimethoxysilane, 3-glycidoxypropyl triethoxysilane, or-glycidoxypropyl trimethoxysilane (interpreted as a photoresist adhesion layer; GLYMO as an adhesion promoter; an adhesion promoted substrate with a photoresist; and GLYMO, claims 17 and 18) (col 27, lines 62-67; and col 28, lines 1-10).
Yoshida et al. teach a method for producing a cured film comprising following steps (1) to (5) as follows: Step (1) - applying the photosensitive resin composition of the present invention to a substrate (coating step) including an inorganic substrate such as glass, quartz, silicon, silicon nitride, and composite substrates formed by vapor deposition, wherein the photosensitive resin composition is applied to the substrate to form a wet film including a solvent, such that before applying, the photosensitive resin composition to the substrate, the substrate can be cleaned including treatment with hexamethyldisilizane and the like (interpreted as HMDS; wet film including a solvent interpreted as a tie agent; and chemical vapor deposition); Step (2) - removing a solvent from the applied photosensitive resin composition (solvent removing step), wherein the solvent is removed from the wet film in reduced pressure (vacuum) and/or by heating to form a dry film on the substrate, such that heating of the solvent removing step at ranges of 70oC to 130oC, there is a tendency that the adhesiveness of a pattern is further improved and the residue can be further reduced (interpreted as coating a substrate with a photoresist adhesion promoter; and removing the photoresist); Step (3) - exposing the photosensitive resin composition from which the solvent is removed to actinic rays (exposure step), where in the exposed portion, a carboxyl group or a phenolic hydroxyl group is generated and the solubility in a developer in the exposed portions is improved; Step (4) - developing the exposed photosensitive resin composition with a developer (development step), wherein by removing the exposed portions having a carboxyl group and/or a phenolic hydroxyl group that is easily dissolved it the developer, a positive image is formed (interpreted as removing the photoresist); Step (5) - thermosetting the developed photosensitive resin composition (post-bake step), wherein the cured film can be formed by heating the obtained positive image, and crosslinking a group with a crosslinking group, a crosslinking agent or the like (interpreted as coating a substrate with an adhesion promoter; removing the photoresist; developing the selected pattern; selectively coating etched areas by chemical vapor deposition with a tie agent; contacting the tie agent with a dendrimer; and HMDS, claims 17 and 19) (col 39, lines 64-67; col 40, lines 1-30; col 41, lines 6-26 and 60-65; and col 42, lines 37-41). Yoshida et al. teach that examples of resin substrates include substrates made of synthetic resins such as polyethylene terephthalate, polyimide, polyamide, polyamide imide, liquid crystal polymers, acrylic resins, etc. (interpreted as encompassing a polyamidoamine, claims 17 and 19) (col 40, lines 30-43). Yoshida et al. teach a touch panel display device was prepared in the following manner: (i) formation of first transparent electrode pattern, wherein a front plate of reinforced glass on which a frame layer was formed in advance (300 mm x 400 mm x 0.7 mm) was introduced into a vacuum chamber and an ITO target having a content of SnO2 of 10% by mass (indium-tin = 95:5 (molar ratio) was used to form an ITO thin film having a thickness of 40 nm by DC magnetron sputtering (conditions: temperature of substrate: 250° C., argon pressure; 0.13 Pa, and oxygen pressure: 0.01 Pa) and, thus, a front plate on which a transparent electrode layer was formed was obtained (col 80, Example 210, lines 51-65). Yoshida et al. teach that next, a commercially available etching resist was applied on the ITO and dried to form an etching resist layer, wherein the distance between the surface of an exposure mask (quartz exposure mask having a transparent electrode pattern) and the etching resist layer was set to 100 microns, and pattern exposure was carried out at an exposure does of 50mJ/cm2 (i-line); then the resist layer was developed with a developer and further post-baked and, thus, a front plate on which the transparent electrode layer and the photosensitive resin layer pattern for etching were formed was obtained (col 80, lines 66-67; and col 81, lines 1-9). Yoshida et al. teach that the front plate on which the transparent electrode layer and the photosensitive resin layer pattern for etching were formed was immersed in an etching tank containing an ITO etchant (hydrochloric acid, aqueous potassium chloride solution, liquid temperature: 30°C) and treated for 100 seconds; and the transparent electrode layer in the exposed portions which were not covered with the etching resist layer was removed by dissolution and, thus, a front surface layer having a transparent electrode layer pattern with an etching resist layer pattern was obtained (col 81, lines 10-19). Yoshida et al. teach that next, the front surface layer having a transparent electrode layer pattern with an etching resist layer pattern was immersed in an exclusive resist peeling liquid and the photosensitive resin layer pattern for etching was removed to obtain a front plate on which the frame layer and the first transparent electrode pattern were formed (col 81, lines 20-25). Yoshida et al. teach the formation of an insulating layer wherein the photosensitive resin composition of Example 3 was applied to the front plate on which the frame layer and the first transparent electrode pattern were formed, and dried (film thickness: 1 μm, at 90°C. for 120 seconds) to obtain a photosensitive resin composition layer, wherein a distance between the surface of an exposure mask (quartz exposure mask having an insulating layer pattern) and the photosensitive resin composition layer was set to 30 μm and pattern was exposed in the optimum exposure dose obtained in the sensitivity evaluation (col 81, lines 26-36). Yoshida et al. teach the formation of transparent protective layer, wherein the photosensitive resin composition of Example 3 was applied to the front plate on which the conductive element other than the first and second transparent electrode patterns and dried in the same manner as in the formation of the insulating layer to obtain a photosensitive resin composition film, such that exposure, a heating treatment, development, post-exposure (1,000 mL/cm2), and post-baking treatment were carried out and, thus, a front plate on which an insulating layer (transparent protective layer) formed using the photosensitive resin composition of Example 3 was formed so as to cover all of the frame layer, the first transparent electrode pattern, the insulating layer pattern formed using the photosensitive resin composition of Example 3, the second transparent electrode pattern, and the conductive element other than the first and second transparent electrode patterns is laminated was obtained (interpreted as coating; adhesion promoter; and developing the selected pattern, claim 17) (col 82, lines 18-36). Yoshida et al. teach that the cured film obtained from the photosensitive resin composition of the present invention can be used as a dry etching resist, such that the cured film obtained through thermosetting by the post-baking step as dry etching resist, as an etching treatment, etching treatments such as ashing, plasma etching, and ozone etching can be carried out (interpreted as an etchant, claim 17) (col 43, lines 39-45). Yoshida et al. teach that in the case of using the cured film, the present invention as an antireflection films, it is preferable that the refractive index is low (col 44, lines 54-56). Yoshida et al. teach an electron transport layer can be provided in sequence by vapor deposition through desired pattern mask (interpreting a mask as a photoresist; interpreting an electron transport layer as a tie agent coated etched patterned substrate, claim 17) (col 47, lines 35-36). Yoshida et al teach that a resist peeling liquid (REMOVER 100) was used to peel off the resist pattern, such that the first electrode 5 obtained as described above corresponds to an anode of the organic EL element (interpreting peeling as removing the photoresist, claim 17) (col 77, lines 66-67; and col 78, lines 1-3). Yoshida et al. teach that the photosensitive resin composition can be suitably used for a spacer for keeping the thickness of a liquid crystal layer in a liquid crystal display device constant (col 48, lines 14-16).
	Yoshida et al. do not specifically exemplify a dendrimer (claim 17, in part); or a PAMAM dendrimer (claim 19).
	Regarding claims 17 (in part) and 19, Kalyankar teaches a method for forming a porous coating on a substrate, wherein the method comprises coating a substrate with a sol-gel composition comprising at least one porosity forming agent, wherein the porosity forming agent is selected from at least one of the dendrimers and organic nanocrystals and removing at least one porosity forming agent to form the porous coating, such that use of at least one of the dendrimers and organic nanocrystals leads to the formation of stable pores with larger volume fraction in the film, wherein the size and interconnectivity of the pores can be controlled via selection of the organic nanocrystal or dendrimer structure, the total organic nanocrystal (Abstract). Kalyankar teaches that an anti-reflective (AR) coating is a type of low reflectivity coating applied to the surface of a transparent article to reduce reflectance of visible light from the article and enhance the transmission of such light into or through the article thus decreasing the refractive index, such that one method for decreasing the refractive index and enhancing the transmission of light through an AR coating is to increase the porosity of the antireflective coating (paragraph [0005]). Kalyankar teaches forming porous low refractive index coatings on substrates including coating a substrate with a sol-gel composition comprising at least one porosity forming agent selected from at least one of dendrimers, and organic nanocrystals and annealing the coated substrate to remove the at least one porosity forming agent to form the porous coating (interpreted as dendrimers, claim 17) (paragraph [0007]). Kalyankar teaches that exemplary dendrimers can including poly(amidoamine) (PAMAM dendrimers) (interpreted as PAMAM dendrimer, claim 19) (paragraph [0035], lines 1-3), wherein it is known that PAMAM starburst dendrimers are suitable mediator moieties for the immobilization of DNA, wherein DNA microarrays are prepared by means of PAMAM surfaces, which show significantly increased signal intensity as evidenced by Benters et al. (Abstract; and pg. 6, col 2, Conclusions). Kalyankar teaches that the sol-gel composition further includes a film forming precursor which forms the primary structure or network of the gel and the resulting solid coating, wherein the film forming precursor can be a silicon containing precursor or a titanium containing precursor, such that exemplary silicon containing precursors include silane and silicon alkoxide containing precursors, wherein the silicon containing precursor can be in liquid form (paragraph [0040], lines  1-8). Kalyankar teaches that exemplary silicon containing precursors include alkyl containing silicon precursors such as tetraalkyl-orthosilicate, alkyltrialkoxysilane, alkyltrialkylsilane (where each alkyl group may independently be any alkyl group, such as, methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, nonyl, decyl, etc.); that exemplary silane containing precursors or metal alkoxide containing precursors may be selected from the group comprising: tetraethylortho-silicate (TEOS), 3-glycidoxypropyltrimethoxysilane (Glymo), octadecyl-trimethoxysilane (OTS), propyltriethoxysilane (PIES), methyltriethoxysilane (MIES), (heptadecafluoro) 1,1,2,2-tetrahydrodecyl-trimethoxysilane, hexamethyldisilizane (HMDS), and combinations thereof; and that exemplary titanium precursors include titanium alkoxide and titanium chloride precursors, wherein the use longer alkyl chain silanes such as 3-glycocidoxylpropyl-trimethoxysilane (glymo) as the silicon containing precursor, these longer alkyl chain silanes can form micropores (pores less than 1 nanometer in size) (interpreting the solid coating precursors as GLYMO, PAMAM dendrimer, and HMDS, claims 17 and 19) (paragraph [0040]-[0041]). Kalyankar et al. teach in Example 3, a porous coating prepared as described in #1 was treated in a vacuum oven containing HMDS vapors mixed with nitrogen, and stored along with an untreated film (interpreted as vapor deposition; an adhesion promoter; and HMDS, claim 17) (paragraph [0063]). Kalyankar et al. teach improved low refractive index porous coatings which exhibit increased durability, wherein the use of dendrimers and organic nanocrystals formed ex-situ provide control over the shape and size of the pores formed within the low refractive index porous coating (paragraph [0067]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of forming porous low refractive index coatings on substrates as exemplified by Kalyankar et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming a cured film as disclosed by Yoshida et al. to include treating the composition and/or film with a porous coating including a dendrimer coating such as PAMAM with a reasonable expectation of success in forming a durable coating comprising stable pores whose size, shape and interconnectivity can be controlled; in creating a cured film that acts as an antireflection film; and/or reducing reflectance of visible light from the surface of a transparent article and enhancing the transmission of such light into or through an article, while decreasing the refractive index. It would have been prima facie obvious to combine the cited references because Yoshida et al. teach the formation of cured films from a photosensitive resin, which can be used as a dry etching resist including ashing, plasma etching, and ozone etching, wherein the cured film can be used as an antireflection film with a low refractive index; while Kalyankar teaches forming low refractive index coatings on substrates, improved low refractive index porous coatings which exhibit increased durability, wherein the use of dendrimers and organic nanocrystals formed ex-situ provide control over the shape and size of the pores formed within the low refractive index porous coating; and controlling the interconnectivity of the pores through selection of a dendrimer structure including PAMAM dendrimers.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 17-20 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1675